         Case 3:18-cv-01921-SI       Document 139        Filed 05/29/20     Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



McKENZIE LAW FIRM, P.A., and                         Case No. 3:18-cv-1921-SI
OLIVER LAW OFFICES, INC., on behalf of
themselves and all others similarly situated,        OPINION AND ORDER

         Plaintiffs,

   v.

RUBY RECEPTIONISTS, INC.,

         Defendant.


Keith S. Dubanevich and Cody Berne, STOLL BERNE PC, 209 SW Oak Street, Suite 500, Portland,
OR 97204; Laurence D. King, Matthew B. George, and Mario M. Choi, KAPLAN FOX &
KILSHEIMER LLP, 350 Sansome Street, Suite 400, San Francisco, CA 94104; Robert I Lax,
LAX LLP, 380 Lexington Avenue, 31st Floor, New York, NY 10168; Jon M. Herskowitz, BARON
& HERKSOWITZ, 9100 S. Dadeland Blvd, # 1704, Miami FL; Gregory J. Brod, BROD LAW
FIRM PC, 96 Jessie Street, San Francisco, CA 94105. Of Attorneys for Plaintiffs.

Renee E. Rothauge, Misha A.D. Isaak, and Patrick L. Rieder, PERKINS COIE LLP, 1120 NW
Couch Street, Tenth Floor, Portland, OR 97209; Andrew R. Escobar and Austin Rainwater,
DLA PIPER LLP, 701 Fifth Avenue, Suite 6900, Seattle, WA 98104; Andrew D. Day, DLA PIPER
LLP, 400 Capitol Mall, Suite 2400, Sacramento, CA 95814. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

        In this class action, class representatives McKenzie Law Firm, P.A. (“McKenzie”) and

Oliver Law Offices, Inc. (“Oliver”) (collectively, “Plaintiffs”) are former clients of Defendant




PAGE 1 – OPINION AND ORDER
         Case 3:18-cv-01921-SI         Document 139         Filed 05/29/20      Page 2 of 13




Ruby Receptionists, Inc., (“Ruby”). Ruby is a business that provides virtual receptionist services

to its clients. On April 24, 2020, the Court certified a class consisting of:

                All persons or entities in the United States who obtained
                receptionist services from Defendant Ruby Receptionists between
                November 2, 2012 and May 31, 2018, pursuant to its form Service
                Agreements.

ECF 128 at 23. Plaintiffs allege breach of contract, unjust enrichment, breach of the duty of good

faith and fair dealing, and money had and received, based on Ruby’s allegedly misleading billing

practices. Plaintiffs seek an order for the duration of this lawsuit that limits Defendant’s ex parte

contact with class members without prior approval of the Court. ECF 134. For the reasons stated

below, the Court grants Plaintiffs’ motion.

                                           STANDARDS

A. Rule 23 of the Federal Rules of Civil Procedure

        Rule 23 of the Federal Rules of Civil Procedure govern federal class actions. Rule 23(d)

permits a court to issue orders on “procedural matters” to “protect class members and fairly

conduct the action.” Fed. R. Civ. P. 23(d)(1)(B), (E). This includes entering appropriate orders

that govern the conduct of counsel and parties. As the Supreme Court has stated:

                Class actions serve an important function in our system of civil
                justice. They present, however, opportunities for abuse as well as
                problems for courts and counsel in the management of cases.
                Because of the potential for abuse, a district court has both the duty
                and the broad authority to exercise control over a class action and
                to enter appropriate orders governing the conduct of counsel and
                parties. But this discretion is not unlimited, and indeed is bounded
                by the relevant provisions of the Federal Rules.

Gulf Oil Co. v. Bernard, 452 U.S. 89, 99-100 (1981) (footnotes omitted). When exercising its

authority under Rule 23(d) to limit a defendant’s communications to class members, a court need

not find that actual misconduct has occurred; it is enough for a court to find that there is a threat

of abuse or other potential for interference with the rights of the parties. Id. at 101; see also id.


PAGE 2 – OPINION AND ORDER
         Case 3:18-cv-01921-SI         Document 139        Filed 05/29/20      Page 3 of 13




at 104 (“But the mere possibility of abuses does not justify routine adoption of a communications

ban that interferes with the formation of a class or the prosecution of a class action in accordance

with the Rules.”). Further, a court must identify the threatened abuse, weigh the need for a

limitation and the potential interference with the rights of all parties, and enter an order carefully

drawn to limit speech as little as possible, consistent with the rights of all parties under the

circumstances. Id. at 101-02. As explained by the Supreme Court:

               [A]n order limiting communications between parties and potential
               class members should be based on a clear record and specific
               findings that reflect a weighing of the need for a limitation and the
               potential interference with the rights of the parties. Only such a
               determination can ensure that the court is furthering, rather than
               hindering, the policies embodied in the Federal Rules of Civil
               Procedure, especially Rule 23. In addition, such a weighing—
               identifying the potential abuses being addressed—should result in
               a carefully drawn order that limits speech as little as possible,
               consistent with the rights of the parties under the circumstances.

Id. (footnotes omitted); see also In re Currency Conversion Fee Antitrust Litig., 361 F.

Supp. 2d 237, 252 (S.D.N.Y. 2005) (“A court has supervisory authority over a defendant’s

communications with putative class members.”).

       Although Gulf Oil addressed a situation in which a district court prohibited all

communications between any party or its counsel and the absent class members, including

limiting class counsel from communicating with the class, most courts do not restrict Gulf Oil to

those facts but apply the its standards even when a representative plaintiff seeks to limit a

defendant’s communications with the absent class. For example, in Cox Nuclear Med. v. Gold

Cup Coffee Servs., Inc., 214 F.R.D. 696 (S.D. Ala. 2003), the court stated:

               In compliance with [Gulf Oil], courts have routinely recognized
               that the moving party must present an evidentiary showing of
               actual or threatened abuse by the party sought to be restrained.
               Two kinds of proof are required. First, the movant must show that
               a particular form of communication has occurred or is threatened
               to occur. Second, the movant must show that the particular form of


PAGE 3 – OPINION AND ORDER
           Case 3:18-cv-01921-SI      Document 139       Filed 05/29/20      Page 4 of 13




                communication at issue is abusive in that it threatens the proper
                functioning of the litigation. Abusive practices that have been
                considered sufficient to warrant a protective order include
                communications that coerce prospective class members into
                excluding themselves from the litigation; communications that
                contain false, misleading or confusing statements; and
                communications that undermine cooperation with or confidence in
                class counsel.

Cox Nuclear Med., 214 F.R.D. at 697-98 (footnotes omitted); see generally 3 William B.

Rubstein, 3 Newberg on Class Actions § 9.3 (5th ed. 2019) (noting that the Southern District of

Alabama’s test in Cox Nuclear Med. is “cited with particular frequency”).

B. Rule 4.2 of the Oregon Rules of Professional Conduct

       As a result of class certification and appointment of class counsel, an attorney-client

relationship is formed between class counsel and all absent class members on all matters

regarding the litigation. See generally Fed. R. Civ. P. 23(g)(4) (“Class counsel must fairly and

adequately represent the interests of the class.”) (emphasis added); see also Restatement (Third)

of the Law Governing Lawyers § 99, cmt, 1 (2000) (“[A]ccording to the majority of decisions,

once the proceeding has been certified as a class action the members of the class are considered

the clients of the lawyer for the class.”); MANUAL FOR COMPLEX LITIGATION § 21.33 (4th ed.

2004) (“Once a class has been certified, the rules governing communications apply as though

each class member is a client of the class counsel.”) (footnote omitted).1




       1
          Washington law is similar. See Bower v. Bunker Hill Co., 689 F. Supp. 1032, 1033-
1034 (E.D. Wash. 1985) (noting that after a court enters an order certifying a class, an attorney-
client relationship arises between all members of the class and class counsel, and defense counsel
is thereafter prohibited by Rule 4.2 of Washington’s Rules of Professional Conduct from
communicating with class members about “the subject of the representation”).



PAGE 4 – OPINION AND ORDER
         Case 3:18-cv-01921-SI         Document 139      Filed 05/29/20      Page 5 of 13




       Based on this attorney-client relationship, the rules of professional ethics governing

attorneys severely restrict a defendant’s opportunities to communicate with class members. As

explained in a leading class action treatise:

               Following class certification, a defendant may retain its
               precertification desires to communicate with absent class members
               so as to gather information from class members, to attempt to
               compromise or settle potential class members’ claims, or to
               explain directly to the class the defendant’s view of the litigation.
               However, the certification decision radically restricts the
               defendant’s opportunities to so communicate for a simple reason:
               following certification, class counsel and absent class members
               have a formal, if unique, attorney-client relationship. Absent class
               members are therefore “represented parties,” and ethics rules
               prohibit opposing counsel from contacting them directly. Defense
               counsel must therefore communicate with the opposing class
               members through class counsel after this point. To be sure, the
               restriction applies only to the subject of the litigation and excludes
               other, non-litigation-related communications. But the restriction
               means that if defendants are permitted to make settlements offers
               to individual class members after certification—a question that has
               divided the courts—such offers must be communicated to class
               counsel or any other attorney retained by the class member.

               Given the flat restriction on communications with represented
               parties, there are few cases in which plaintiffs have had to seek
               protective orders prohibiting such communications although when
               they have, courts have found the authority to regulate in both ethics
               rules and Gulf Oil’s principles more generally. The same remedies
               available in other contexts—prospective protective orders,
               corrective notice, and invalidation of improperly obtained
               agreements or other documents—remain available, but the more
               severe remedies of invalidation of opt-outs and court sanctions are
               more likely to be utilized for violations occurring after a class has
               been certified.

3 Newberg on Class Actions § 9.9 (footnotes omitted) (emphasis added).

       Rule 4.2 of the Oregon Rules of Professional Conduct provides the applicable ethics rule

governing attorneys in Oregon.

               In representing a client or the lawyer’s own interests, a lawyer
               shall not communicate or cause another to communicate on the



PAGE 5 – OPINION AND ORDER
         Case 3:18-cv-01921-SI         Document 139        Filed 05/29/20      Page 6 of 13




               subject of the representation with a person the lawyer knows to be
               represented by a lawyer on that subject unless:

               (a)     the lawyer has the prior consent of a lawyer
                       representing such other person;

               (b)     the lawyer is authorized by law or by court order
                       to do so; or

               (c)     a written agreement requires a written notice or
                       demand to be sent to such other person, in which
                       case a copy of such notice or demand shall also be
                       sent to such other person’s lawyer.

Or. Rules Prof’l. Conduct R. 4.2 (emphasis added); see also Gulf Oil, 452 U.S. at 104 n.21

(noting that “the rules of ethics properly impose restraints on some forms of expression” and

citing the then-current version of the ABA model rule prohibiting contact by opposing counsel

with represented parties); ABA Model Rules of Prof’l. Conduct R. 4.2 (current version).

       Thus, if an attorney knows that a person is represented by another attorney, Oregon’s

Rule 4.2 prohibits the first attorney from communicating, directly or indirectly, with that person

regarding the subject matter of the representation. It also prohibits the first attorney from

causing, in any way, anyone else to have such a communication. This includes a prohibition

against the first attorney instructing, advising, or in any way assisting a client in communicating

with an adverse party represented by another attorney on the subject matter of that

representation. The Oregon Rules of Professional Conduct, however, do not by themselves

preclude a non-attorney party from communicating with a represented adverse party regarding

the litigation, provided there is no participation or assistance by the client’s attorney, directly or

indirectly, in the communication to the adverse party. See Oregon Formal Ethics

Opinion 2005-147.




PAGE 6 – OPINION AND ORDER
         Case 3:18-cv-01921-SI          Document 139           Filed 05/29/20   Page 7 of 13




                                            DISCUSSION

A. Whether Communication with Absent Class Members Is Threatened

        The Court finds the following facts. On April 27, 2020, three days after the Court

certified a class in this case and appointed Class Counsel (ECF 128), Class Counsel emailed

Defense Counsel, stating that after certification Class Counsel represents all absent class

members in this matter and, accordingly, Defense Counsel may not contact class members either

directly or through third parties. Class Counsel asked whether Defense Counsel agreed with that

position, to avoid the need for Class Counsel to seek an order from the Court under Rule 23(d).

ECF 135-1 at 5.

        Defense Counsel responded three days later, on April 30, 2020, stating that Defense

Counsel did not agree with Class Counsel’s position. Defense Counsel asserted that “at least

prior to the close of the opt-out period, there is a limited or provisional representation in place.”

ECF 135-1 at 3. Defense Counsel also stated: “We also disagree with your blanket assertion that

[Defendant] Ruby itself must ‘cease and desist from any communications with the Class

regarding the claims, defenses, or subject matter of this litigation.’” Id. The next day, May 1,

2020, Class Counsel responded, explaining that Class Counsel did not agree with Defendant’s

interpretation of its rights, obligations, and restrictions.

        The Court agrees with Class Counsel and finds Defendant’s position without merit. See

Kleiner v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1207 n.28 (11th Cir. 1985) (“At a

minimum, class counsel represents all class members as soon as a class is certified . . . if not

sooner”) (citations omitted); Van Gemert v. Boeing Co., 590 F.2d 433, 440 n.15 (2d Cir. 1978),

aff’d, 444 U.S. 472 (1980) (“A certification under Rule 23(c) makes the Class the attorney’s

client for all practical purposes[,]”); Roper v. Consurve, Inc., 578 F.2d 1106, 1110 (5th Cir.

1978), aff’d sub nom. Deposit Guaranty National Bank v. Roper, 445 U.S. 326 (1980) (same).


PAGE 7 – OPINION AND ORDER
         Case 3:18-cv-01921-SI         Document 139        Filed 05/29/20     Page 8 of 13




       The Court finds that Defense Counsel’s response to Class Counsel is circumstantial

evidence of a threatened communication with absent class members. In response to the

statements from Class Counsel (either on April 27 or May 1), Defense Counsel did not state that

they would refrain from contacting absent class members before the close of the opt-out period,

at least without further direction from the Court. By analogy, if a property owner asks a person

not to enter the owner’s property and the person responds by saying that the person has the legal

right to enter the owner’s property without permission, that reasonably may be interpreted as a

threat to trespass. It would be a sufficiently concrete dispute to allow the property owner to seek

declaratory relief (and may even support an order for preliminary injunctive relief, if the other

elements needed for that relief were shown).

       Defense Counsel also told Class Counsel that its own client, Defendant, had the legal

right to contact class members about this class action lawsuit, even after the opt out period had

closed. Here, the Court agrees with Defense Counsel, provided that there is no participation,

advice, or assistance of any kind by Defense Counsel. Merely asserting, correctly, that Defendant

has the right to contact absent class members may not by itself be a “threat” to do so, but there is

more evidence.

       Before certification, either Defense Counsel or Defendant itself contacted about a dozen

putative class members and obtained declarations that Defendant submitted in opposition to

Plaintiff’s motion for class certification. Thus, there is a history of Defendant (or its counsel)

contacting absent class members about this lawsuit, at least before certification.

       In Defendant’s opposition to Plaintiff’s memorandum, Defendant states:

               it is well settled that a defendant in a class action lawsuit may
               continue to talk to its customers – even about the class action
               lawsuit – so long as the defendant adheres to a few simple
               principles designed to prevent coercion.



PAGE 8 – OPINION AND ORDER
         Case 3:18-cv-01921-SI           Document 139       Filed 05/29/20      Page 9 of 13




ECF 133 at 4. Defense Counsel also stated during the hearing: “We’re seeking to preserve the

company’s right to have direct communications with its clients who are class members.” Hearing

(5/27/20) Tr. at 36. As Defense Counsel explained, this includes the topic of the litigation itself.

During the hearing, Defense Counsel stated that Defendant itself should be allowed to initiate a

communication with its clients, including class members, about this lawsuit. For example,

Defense Counsel argued, Defendant may want to tell its clients the following:

                [Y]ou may have seen this lawsuit in the news. We thought you
                might want to know more about it. First of all, the basis of the
                lawsuit is as follows: We’ve been sued in federal and state court
                about our billing practice of rounding up to the nearest 30-second
                increment. We disagree with the lawsuit and are vigorously
                defending it, but if you want more information or want to learn
                more about it we urge you to go to the website that’s been put up
                by the plaintiffs.

Id. at 42. (The Court notes that this is only partial description of Plaintiffs’ claims. Plaintiffs also

allege misrepresentations and half-truths relating to Defendant’s charges for “hold” time.)

        Although it is a close question, the Court is satisfied that this evidence, taken together,

including Defense Counsel’s past communications about this lawsuit with putative class

members (i.e., before certification), shows a threatened communication is more than a theoretical

possibility. That, however, does not end the analysis.

B. Whether Communication with Absent Class Members Risks Abuse

        The next step in the analysis is to consider whether allowing Defendant (even without

any assistance or participation by its counsel) directly to communicate with absent class

members about this lawsuit, its merits, or its Class Counsel creates a risk of abuse. The Eleventh

Circuit explained this risk generally.

                Unsupervised, unilateral communications with the plaintiff class
                sabotage the goal of informed consent by urging exclusion on the
                basis of a one-sided presentation of the facts, without opportunity



PAGE 9 – OPINION AND ORDER
        Case 3:18-cv-01921-SI        Document 139        Filed 05/29/20     Page 10 of 13




               for rebuttal. The damage from misstatements could well be
               irreparable.

Kleiner, 751 F.2d at 1203. As the Eleventh Circuit also noted, the risk of abuse is heightened

when the class and the defendant are involved in an ongoing business relationship.

               A unilateral communications scheme, moreover, is rife with
               potential for coercion. “[I]f the class and the class opponent are
               involved in an ongoing business relationship, communications
               from the class opponent to the class may be coercive.” Note,
               Developments in the Law—Class Actions, 89 Harv.L.Rev. 1318,
               1600 (1976). See also H. Newberg, Newberg on Class Actions,
               current supp. § 2690f (Feb. 1984); Comment, 1980 Duke L.J.
               at 363.

Kleiner, 751 F.2d at 1202.

       Defendant correctly observes that the two class representatives are each law firms,

arguing that their legal sophistication makes them less likely to be coerced or deceived by

communications relating to this lawsuit. Class Counsel replies that although some class members

are attorneys, few or none are likely to practice in areas that make them experts in the subject

matter or claims of this case. Class Counsel notes that one class member is a solo practitioner

focused on representing individuals with disabilities (ECF 69); another is an attorney who

practices business, elder law, real estate, and estate planning (ECF 72); and several others are

criminal defense attorneys (ECF 74 and ECF 75). Class Counsel also states that other class

members are not attorneys, including an owner of a real estate agency (ECF 70), a retailer of

home door hardware (ECF 71), a financial planner (ECF 76), a beef producer (ECF 77), and an

electrical contractor (ECF 135-2).

       Defense Counsel’s past conduct in this case also suggests a risk of abuse. Defense

Counsel spoke by telephone with Mr. Justin Enger, a former employee of Defendant. After

speaking by telephone with Mr. Enger, Defense Counsel prepared a draft declaration and sent it

to Mr. Enger. Upon reading this draft, Mr. Enger responded by email to Defense Counsel,


PAGE 10 – OPINION AND ORDER
        Case 3:18-cv-01921-SI         Document 139        Filed 05/29/20     Page 11 of 13




stating: “There are some portions that I definitely [do] not feel too comfortable with. Please see

below the parts that need correction in red below[.]” ECF 104 at 9, quoting from ECF 96-6 at 4.

Defense Counsel made the corrections that Mr. Enger requested, and Mr. Enger signed the

revised draft declaration. Class Counsel points to this as a prior instance of at least attempted

abuse, albeit of a former employee and not a class member.

        Again, this too is a close question, but the Court is satisfied that the evidence shows a

realistic risk of abuse. The final step is weighing the need for a limitation and the potential

interference with the rights of all parties and, if appropriate, entering an order carefully drawn to

limit speech as little as possible.

C. Whether a Narrowly Tailored Order Can Be Drawn

        In weighing the rights of all parties, the Court considers the needs of both sides. On one

side, the Court is concerned, as discussed by the Eleventh Circuit, with the risk of unsupervised,

unilateral communications with the plaintiff class sabotaging the goal of informed consent by

urging exclusion based on a one-sided presentation of the facts, without opportunity for rebuttal.

On the other side, the Court recognizes that Defendant has a legitimate need to discuss with its

clients, even if those clients are class members, matters in the ordinary course of Defendant’s

business that are unrelated to this lawsuit. The Court will not interfere with this legitimate need.

        With regard, however, to Defendant’s interest in initiating communications with its

clients about this lawsuit, given that it is clear that there can be no involvement by Defense

Counsel, it would be foolhardy for Defendant to initiate any communication with class members

about this lawsuit. Thus, no legitimate need would be harmed by restricting Defendant from

doing so. The Court also notes that this case involves allegations by Plaintiffs that Defendant

previously misled class members, either through misrepresentation or half-truths and only

presented accurate facts when a client asked precisely the right question.


PAGE 11 – OPINION AND ORDER
        Case 3:18-cv-01921-SI        Document 139         Filed 05/29/20      Page 12 of 13




       Defendant also may find that a class member initiates a communication about this lawsuit

when communicating with Defendant. In that circumstance, Defendant must be allowed to give

an appropriate response. Weighing all these considerations, the Court believes that it can fashion

a narrowly tailored order. Accordingly, the Court hereby enters the following order.

                                              ORDER

               1.     For the duration of this lawsuit, Defense Counsel are
               prohibited from communicating, directly or indirectly, with any
               class member without prior consent of Class Counsel or leave of
               Court.

               2.     For the duration of this lawsuit, Defendant Ruby
               Receptionists, Inc. is prohibited from initiating any communication
               with any class member regarding or referring to this lawsuit, its
               claims or defenses, or its Class Counsel without prior consent of
               Class Counsel or leave of Court.

               3.       For the duration of this lawsuit, if Defendant Ruby
               Receptionists, Inc. receives a communication from any class
               member that regards or refers to this lawsuit, Defendant may
               respond only by stating that it may not discuss this lawsuit or
               anything about it with any client or former client, or words to that
               effect. Further, Defendant must inform all its employees and
               agents, who are likely in the ordinary course of Defendant’s
               business to receive any communication from a client or former
               client, about this restriction and Defendant’s obligations under this
               Order.

               4.       Nothing in paragraphs (2) or (3) of this order shall restrict
               or prohibit in any way Defendant’s communications with its
               clients, former clients, or prospective clients in the ordinary course
               of business, provided those communications do not mention, refer,
               or relate to this lawsuit, its claims or defenses, or its Class Counsel.

               5.       For the duration of this lawsuit, if Defendant desires to
               initiate any communication to any class member regarding or
               referring to this lawsuit, its claims or defenses, or its Class
               Counsel, Defendant must first obtain the written prior consent of
               Class Counsel or the Court.

               6.      After conferring with the opposing party, any party may
               ask the Court to modify any provision of this Order.




PAGE 12 – OPINION AND ORDER
       Case 3:18-cv-01921-SI      Document 139       Filed 05/29/20    Page 13 of 13




                                      CONCLUSION

       The Court GRANTS Plaintiffs’ motion for an order limiting Defendant’s ex parte contact

with class members without prior approval of the Court (ECF 134) and imposes the ORDER

stated above.

       IT IS SO ORDERED.

       DATED this 29th day of May, 2020.

                                                  /s/ Michael H. Simon
                                                  Michael H. Simon
                                                  United States District Judge




PAGE 13 – OPINION AND ORDER
